Case 5:19-cv-01236-LEK-TWD Document 41 Filed 01/22/21 Page 1 of 2

| [ie [21

CovkT Cunt,
| STILL HAveNT Received ANY

Ani\nowA Peyecton berrets Fo

fapstueys.

5:14-CV-1236 MAN

 

U.S. DISTRICT COURT - N.D. OF N.Y.

FILED
EES) ECTEWLY, JAN 22 2021

ter ESeus AT____ O'CLOCK
John M. Domurad, Clerk - Syracuse

 

 

 

 

 

 

 
 

 

7020 1820 8002 2929 4415

 

 

 

U.S. DISTRICT COURT
JOHN M. DOMUR4D. CLERK

 

JAN 9.2 2021

 

 

 

RECEIVED

 

ment 41 Filed 01/22(¢
| “pen
yo

4000 ;
19261 R2305M1 45423-03

Covi nee ——
NotTHeew DISTRICT . NN
loo 9. CLINTON St

SPACE , NY
| yore)

 

 

sy ptees

Sut.
t

in

if
ite
bt

tet
A
Fai

 

io : | | iffy ligedljs ified] TH i jliitijrsljjlllyjepaahielifsaalyap
